Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Pre-Appeal Conference Request filed June 3, 2021.

3.	Claims 1-7, 9-17, and 19-21 have been examined and are pending with this action.


Allowable Subject Matter
4.	Claims 1-7, 9-17, and 19-21 are allowable over prior art of record in light of applicants’ arguments presented in the Pre-Appeal Conference Request filed June 3, 2021.

5.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “at a first device implementing the first edge gateway at the first datacenter: from a first encapsulation header of a received data message, extracting contextual data that comprises a set of attributes other than L2-L4 header values of the data message; based on the extracted contextual data, performing the first middlebox service operation on the received data message; after performing the first middlebox service operation, encapsulating the data message with a second encapsulation header storing information about the first middlebox service operation in the second encapsulation header to use at a second datacenter to perform a second middlebox service operation on the data message; and forwarding the data message with the second encapsulation header to a second edge gateway 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “at a first device implementing the first edge gateway at the first datacenter: from a first encapsulation header of a received data message, extracting contextual data that comprises a set of attributes other than L2-L4 header values of the data message; based on the extracted contextual data, performing the first WAN optimization service operation on the received data message; after performing the first WAN optimization service operation, encapsulating the data message with a second encapsulation header storing contextual data about the first WAN optimization service operation in the second encapsulation header; and forwarding the data message with the second encapsulation header to a second edge gateway of a second datacenter, wherein the contextual data about the first WAN optimization service operation that is stored in the second encapsulation header is used at a second device implementing the second edge gateway at the second datacenter to perform a second WAN optimization operation on the data message, and wherein a WAN optimization service comprising the first and second WAN optimization service operations provides different levels of compression for at least two data messages based on the contextual data stored in the second encapsulation header.” as recited in independent claim 7.
After further review, Gross teaches encapsulating the packet with one header for packet processing by a managed forwarding element, but fails to disclose, teach or suggest a message comprising a second encapsulation header, encapsulated after performing the first middlebox operation at a first device implementing the first edge gateway at the first datacenter, wherein the encapsulation stores information associated with a middlebox service operation to be performed on the data message by the second device implementing a second edge gateway at the second datacenter.


6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
July 8, 2021